Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that the previous 112 rejection is dropped due to claim amendment.
Applicant argues the criticality of the C 16-20 oil having from 20%-100% by weight of one or more of the unsaturated fatty acids, palmitic acid, stearic acid, and eiconsanoic acid not sufficiently taught in the prior art Gokhale. Applicant cites that the vegetable oils used in the examples do not contain the necessary amount of the above fatty acids. This is not persuasive, as many forms of oils used are known in the art. The oils used in the examples are sunflower oil, soybean oil, and canola oil. See p 101.
As shown by the secondary reference Jeon (please see below for claim mapping) Cocoa butter, Palm oil, and cotton oil all contain the fatty acids in the amounts required by the claims. This is not contested in the remarks. P 97 lists the possible vegetable oils used in the invention. There are 17 vegetable oils listed. All three of the oils above are in the list of 17. The very first oil listed for use is palm oil. 
Beef tallow is also listed for use as the most preferred embodiment of the animal oils used in p 97, one of 6 possible animal oils. As shown by Jeon below beef tallow also fits the fatty acid limitations of the claims.
As 3 of the 17 vegetable oils fit the claim limitations (including the very first one listed the palm oil) and 1 of the 6 possible animal oils fits the claim limitations (including 
In addition to this a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. Please see MPEP 2131.02.
As the limitations of the claims are taught, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (US 2015/0232783 A1) and Jeon et al (US 2016/0040087 A1).
Regarding claims 1-20, Gokhale teaches an oil formulation composition (abstract) comprising:
A.  One or more vegetable oils are required as an essential part of the invention as a base oil, see p 14-15. This includes any vegetable oil or oils. Specifically stated for use is sunflower oil, soybean oil, and canola oil, see p 101. Other oils include palm oils and animal oils, see p 97. This includes Palm oil, beef tallow, and cocoa butter and others such as cotton oil
This satisfies the fatty acid combinations required (please see below as a secondary reference is used to prove this combination of fatty acids) and the limitations of claims 4 and 19. The secondary oil may specifically be canola oil.
B. A polymethacrylate polymer.
The polymer has several monomers. See p 24 for a monomer matching Markush structure I of claim 1. This is used in the amount of 0.5% to 20% of the polymer, see p 28. 
See p 30 for a monomer matching Markush structure II of claim 1. This is used in the amount of 60-95% of the monomers. See p 34 for amount.
See p 35-37 for Markush structure 3 III of claim 1. This is used in the amount of 0.5 to 30% of the monomers, see p 39.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Example 1 and 2 (p 102-103) has a ratio of monomers C2:C3 in the range of 0.1 to 10. The polydispersity of the polymer is 1 to 6 (p 6) and a number average molecular weight of 1000 to 50,000 (p 61). Thus the weight average molecular weight encompasses the range of 20 to 200 kg/mol.
The polymer is used as an additive package (p 93) with a base oil that is a mixture of vegetable oils (p 97), as such the amount of polymer used overlaps the range of 1-20% of the total composition.
Gokhale does specifically state the amount of fatty acids and the ratios of those acids to each other. Gokhale does require the use of vegetable oils which have the required the appropriate ratios of fatty acids.  The secondary reference Jeon is used below to show that the oils have the required fatty acids.
Jeon teaches a lubricant composition which uses vegetable oils as a reactant to a base oil. Jeon is only used here to prove the oils required for use in Gokhale have the fatty acids required by the claims.
Jeon teaches that Cocoa butter, Palm oil, and cotton oil and beef tallow has 20%-80% or more of palmitic acid, stearic acid and eicosanoic acid. See table 3 and 4 of pages 3 and 4. They also contains 20%-80% of saturated or unsaturated fatty acids with up to 3 points of unsaturation and having 16, 18, and 20 carbons. The fatty acid mixture may also be less than 20% saturated C-16-22 fatty acids and more than 70% unsaturated fatty acids.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771